Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-19-00070-CV

                                 Yolanda H. MONTOYA, et al,
                                          Appellant

                                                 v.

                                  Rosemary H. GUTIERREZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI07335
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER

        On February 6, 2019, appellants filed in this court a notice of appeal from a judgment
signed by the trial court on November 20, 2018. The notice of appeal contains a file-stamp
indicating it was filed in the trial court on February 5, 2019—more than thirty (30) but less than
ninety (90) days after the date the judgment was signed. On March 12, 2019, the district clerk
filed a clerk’s record that contains the November 20, 2018 judgment but no timely filed motion
extending the time to file appellants’ notice of appeal. Because it appears from the record
presently before us that appellants’ notice of appeal was untimely filed, on March 13, 2019, this
court ordered appellants to show cause why this appeal should not be dismissed for lack of
jurisdiction.

        On March 22, 2019, appellants filed a response stating their notice of appeal was timely
filed within ninety (90) days of the date of final judgment because they timely filed a motion to
modify the judgment or, in the alternative, motion for new trial within thirty (30) days of the
judgment. However, the record on appeal does not contain a copy of this motion. Therefore, the
record presently before us still does not demonstrate appellants’ notice of appeal was timely
filed.

        Appellants are ORDERED to file or cause to be filed within ten (10) days of the date of
this order a supplemental clerk’s record containing a file-stamped copy of the motion to modify
the judgment or for new trial on which they rely to argue their notice of appeal was timely filed.
If appellants fail to respond to this order within ten (10) days, this appeal will be dismissed. See
Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005) (holding court of
appeals lacks jurisdiction to consider appeal without a timely notice of appeal); TEX. R. APP. P.
42.3. All other appellate deadlines are suspended until further order of this court.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court